P-1 08/10 SUPPLEMENT DATED AUGUST 1, 2010 TO THE PROSPECTUS DATED JANUARY 1, 2010 OF TEMPLETON INTERNATIONAL BOND FUND (series of Templeton Income Trust) The prospectus is amended as follows: I. The definition for The Citigroup Non-U.S. World Government Bond Index on page 14 is revised as follows: Source: © 2010 Morningstar. Citigroup Non-USD World Government Bond Index (Non-USD WGBI) is a market capitalization weighted index consisting of investment-grade world government bond markets; it includes all WGBI countries except the United States and is stated in US Dollar terms. Please keep this supplement for future reference.
